Title: From David Cobb to Timothy Pickering, 22 October 1781
From: Cobb, David
To: Pickering, Timothy


                  
                     Dear Sir
                     Head Quarters Octr 22d 1781
                  
                  The Commander in Chief requests you to provide Hospitals for the British Sick & wounded agreeable to the Articles of Capitulation; the Houses of York & Gloucester must be taken up for that purpose, those of them at least, that can be best spared.  Doctr Craik or some of the Surgeons to consult with you on the subject.  I am Your Most Humble Servant
                  
                     David Cobb Lt Coll
                     Aid de Camp
                  
               